      Case 4:20-cv-00199-WTM-CLR Document 7 Filed 09/17/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


DETRICK MURRAY-BEY,


       Plaintiff,

V.                                          CASE NO. CV420-199


CITY OF PORT WENTWORTH and
DEREK WHITE, in his Official
Capacity,

       Defendants.




                                   ORDER


      Before   the    Court   is   the   Magistrate   Judge's   Report   and

Recommendation (Doc. 4), to which objections have been filed (Doc.

6).   In response to Magistrate Judge Ray's recommendation that in

forma pauperis       C'lFP") status be denied, plaintiff remitted the

$400 filing fee.^ Though plaintiff's objections strengthen his

argument for IFP status, the payment of his filing fee makes moot

his efforts to proceed IFP.        See Golden v. Kaiser, 1 F. App'x 841,

841 n.l (10th Cir. 2001) (denying as moot a motion to proceed IFP

and request to refund a filing fee remitted after a prior IFP



^ In Plaintiff's Objection to the Magistrate's Report and
Recommendation, Plaintiff also requests a refund of his filing
fee. (Doc. 6.) The Court is not aware of any precedent which would
support granting this request. See Crutchfield v. City of
Manchester, Ga., No. CV308-126, 2008 WL 11287017, at *1 (N.D. Ga.
Oct. 28, 2008) (denying refund of filing fee); see also Queen v.
United States, No. CIV.A. 05-3341, 2006 WL 3791321, at *1 (D. Kan.
Dec. 22, 2006). Accordingly, Plaintiff's request that his filing
fee be refunded is DENIED.
    Case 4:20-cv-00199-WTM-CLR Document 7 Filed 09/17/20 Page 2 of 3



motion   was denied). After   a   careful    review   of the   record, the

report and recommendation is ADOPTED as the Court's opinion in

this case. As a result, Plaintiff's motion to proceed in forma

pauperis is DENIED AS MOOT.

    so ORDERED this '   /7^
                    ' day of September 2020.



                                  WILLIAM T. MOORE, JI
                                  UNITED STATES   DISTRICT     COURT
                                  SOUTHERN   DISTRICT OF GEORGIA
     Case 4:20-cv-00199-WTM-CLR Document 7 Filed 09/17/20 Page 3 of 3




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAD DIVISION


Detrick Murray-Bey,

       Plaintiff,
                                                           CV420-199
V.




CITY OF PORT WENTWORTH
and Derek White,

       Defendants.


               OBJECTION TO MAGISTRATE JUDGES REPORT AND RECOMMENDATIONS


        1, Plaintiff, appearing pro se, has submitted a 42 U.S.C § 1983 complaint for case CV420-
199. In my application form of monthly income, I included $70 per week from Bio life. This is
not a consistent weekly gained amount. I have not been able to receive payment the past two
weeks. 1 received a call this morning 04 September 2020 from a Bio Life nurse that I will not be
able to donate again due to low levels of proteins. This will cause another two to three weeks in
potential earnings. Also missing from initial request to proceed informa pauperis(IFP)is
additional expenses that I have. I spend $70 approximately for gas,$80 approximately per week
for food,$60 per month for internet {I am attending online school and must have internet
access). This calculates to be an additional $600 approximately added to monthly expenses
which brings my total to $2,924 approximately.

       I recently made the payment of $400 to proceed with this matter. I was given some
money from a friend. I am asking for consideration to proceed informa pauperis and if I can
receive a refund ofthe $400 submitted as I am facing hardship with new information received
today. Reported and submitted to the court this 04^ day of September 2020.
